DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-21 are pending upon entry of amendment filed on 10/17/19.

Applicant’s election of group I with traverse filed on 12/18/20 has been acknowledged.  The traversal is based on there is no imposed search burden.  However, the product is considered distinct for the reasons set forth in the original restriction requirement mailed on 10/20/20. The restriction requirement is still deemed proper and is therefore made FINAL.

Claim 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  Claims 1-1

3.	No IDS is of record.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-18 are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by U.S. Pub 2012/0282249.

The ‘249 publication teaches methods of preparing lyophilized cake of an a4b7 antibody (p. 9-13, examples 1-2, [145] for cake).  Further, the ‘249 publication discloses addition of arginine, glycine, histidine, sucrose and/or polysorbate (Tables 2-3).  Moreover, the ‘249 publication teaches that the antibody formulation is isotonic upon reconstitution ([101-108]).

The ‘249 publication teaches methods of lyophilization including annealing at -20oC ([152]) and addition of bulking less than 2% or 9% of sucrose which meets the limitation of claims 15-18 (Table 2-3). Therefore, the reference teachings anticipate the claimed invention.

7.	Claims 1-18 are rejected under 35 U.S.C. 102 (a)(1)(2) as being anticipated by U.S. Pub 2012/0114646.

The ‘646 publication teaches methods of preparing lyophilized cake of SMIP (e.g. small modular immunological prpetpide) in the presence of histidine, glycine, mannitol, sucrose and/or arginine (p. 8-13).  The specific exemplary methods are taught Tables 1-7 (p. 10-14).  The method comprises freezing, drying and annealing and less than 2% bulking agent (e.g. glycine) and about 10% sucrose (note Table 9, 10, 13).  Combinations of sucrose and mannitol, sucrose glycine are shown in table 10.  Claims 15-18 are included in this rejection.
Prelyophilized and reconstituted formulations may be isotonic ([0089]) and claim 14 is included in this rejection. Therefore, the reference teachings anticipate the claimed invention.

8.	No claims are allowable.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 19, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644